Case 5:20-cr-00040-JA-PRL Document 62 Filed 11/25/20 Page 1 of 5 PageID 147




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  OCALA DIVISION


  UNITED STATES OF AMERICA

        v.                                     CASE NO. 5:20-cr-40-Oc-28PRL

  JOSEPH SAMUEL CATALANO


        UNITED STATES' NOTICE OF MAXIMUM PENALTIES,
     ELEMENTS OF OFFENSE, PERSONALIZATION OF ELEMENTS
                    AND FACTUAL BASIS

               The United States of America, by and through its undersigned

  Assistant United States Attorney, states as follows:

                      A.     MAXIMUM PENALTIES

               The defendant has expressed a desire to enter a plea of guilty to

  the offense charged in Count Two of the Indictment. Count Two charges the

  defendant with making a materially false statement to a federal agency, in

  violation of 18 U.S.C. § 1001(a)(2). Count Two carries a maximum sentence

  of up to 5 years imprisonment, a fine of not more than $250,000, a term of

  supervised release of not more than 3 years, and a special assessment of $100.

               A violation of the terms and conditions of supervised release

  carries a maximum sentence of up to 2 years of imprisonment, as well as the

  possibility of an additional term of supervised release.
Case 5:20-cr-00040-JA-PRL Document 62 Filed 11/25/20 Page 2 of 5 PageID 148




               With respect to certain offenses, the Court shall order the

  defendant to make restitution to any victim of the offenses, and with respect to

  other offenses, the Court may order the defendant to make restitution to any

  victim of the offenses, or to the community.


                        B.     ELEMENTS OF THE OFFENSE

        The elements of an offense in violation of 18 U.S.C. § 1001(a)(2) are:

               First:          The Defendant made the statement, as charged;

               Second:         The statement was false;

               Third:          The falsity concerned a material matter;

               Fourth:         The Defendant acted willfully, knowing that the
                               statement was false; and

               Fifth:          The false statement was made or used for a matter
                               within the jurisdiction of a department or agency of
                               the United States.


                 C.          PERSONALIZATION OF ELEMENTS

        1.     Do you admit that on January 31, 2020, in the Middle District of

  Florida, in substance, you represented that Christina Lynn Catalano lived in a

  travel trailer that was destroyed by Hurricane Irma?

        2.     Do you admit that such statement was false?

        3.     Do you admit that such statement concerned a material matter?


                                           2
Case 5:20-cr-00040-JA-PRL Document 62 Filed 11/25/20 Page 3 of 5 PageID 149




           4.     Do you admit that you acted willfully, knowing that the

  statement was false?

           5.     Do you admit that the statement was made to an agent of the

  Department of Homeland Security, Office of Inspector General, in a matter

  within the jurisdiction of a department of the United States?


                                 D.     FACTUAL BASIS

           On January 31, 2020, JOSEPH SAMUEL CATALANO, the

  defendant, was present during an interview of his wife, Christina Lynn

  Catalano, by a special agent of the Department of Homeland Security – Office

  of Inspector General DHS-OIG), an agency or department of the United

  States. The investigation of Christina Lynn Catalano involved a scheme to

  defraud the United States Federal Emergency Management Agency (FEMA),

  and therefore within the jurisdiction of DHS-OIG.

           During the interview, the defendant represented, in substance, that his

  wife Christina lived in a travel trailer in Citrus County 1 that was destroyed by

  Hurricane Irma. This statement was false because JOSEPH SAMUEL

  CATALANO knew, then and there, that no such travel trailer existed, that

  Christina Lynn Catalano did not live in a travel trailer at the time she


  1
      Citrus County is located within the Middle District of Florida.

                                                  3
Case 5:20-cr-00040-JA-PRL Document 62 Filed 11/25/20 Page 4 of 5 PageID 150




  submitted her disaster assistance application, and that the alleged travel trailer

  was not destroyed by Hurricane Irma. The claim regarding the trailer was

  fabricated in order to defraud the United States of emergency funding through

  FEMA. JOSEPH SAMUEL CATALANO made these fraudulent

  statements and representations in order to conceal the fraud perpetrated by his

  wife against the United States, which was being investigated by DHS-OIG.

        Therefore, the defendant knowingly and willfully made these false

  statements about a material matter in the investigation by DHS-OIG.



                                             MARIA CHAPA LOPEZ
                                             United States Attorney

                                       By:    /s/ Michael P. Felicetta
                                             Michael P. Felicetta
                                             Assistant United States Attorney
                                             Florida Bar No. 094468
                                             35 SE 1st Avenue, Suite 300
                                             Ocala, Florida 34471
                                             Telephone: (352) 547-3600
                                             E-mail:      michael.felicetta@usdoj.gov




                                               4
Case 5:20-cr-00040-JA-PRL Document 62 Filed 11/25/20 Page 5 of 5 PageID 151




  U.S. v. Joseph Samuel Catalano                   Case No. 5:20-cr-40-Oc-28PRL


                              CERTIFICATE OF SERVICE

         I hereby certify that on November 25, 2020, I electronically filed the

  foregoing with the Clerk of the Court by using the CM/ECF system which

  will send a notice of electronic filing to the following:

                Mark Rosenblum, Esquire
                Assistant Federal Public Defender

                Michael William Nielsen, Esquire


                                       By:    /s/ Michael P. Felicetta
                                             Michael P. Felicetta
                                             Assistant United States Attorney
                                             Florida Bar No. 094468
                                             35 SE 1st Avenue, Suite 300
                                             Ocala, Florida 34471
                                             Telephone: (352) 547-3600
                                             Facsimile: (352) 547-3623
                                             E-mail:      michael.felicetta@usdoj.gov




                                               5
